DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE19915488 to Wehr.
Regarding to claim 1, Wehr discloses a processing device for forming connection conductors, comprising: a forming unit (8-39) for forming at least one connection conductor (11), an advancing unit (not shown) configured to move the connection conductor (11) and forming unit (8-39) in an advancing direction relative to each other, 
the forming unit (8-39) has at least one stop element (2/3, 42/43, 44/45), at least one forming element (8/15/41/43) that can move relative to the stop element (2/3, 42/43, 44/45), and a forming-element displacement unit (19, 21, 26, 27, etc.) for displacing the forming element (8/15/41/43) relative to the stop element (2/3, 42/43, 44/45), the forming element (8/15/41/43), stop element (2/3, 42/43, 44/45), and forming-element displacement unit (19, 21, 26, 27, etc.) are configured to interact such that the connection conductor (11) is adapted to be bent between the stop element (2/3, 42/43, 44/45) and forming element (8/15/41/43) by displacement of the forming element by the forming-element displacement unit (see Figs. 1-10).  Note that the limitation “semiconductor components” in the preamble has not been given patentable weight because it has been held that the preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding to claim 2, Wehr discloses the stop element (2/3, 42/43, 44/45) comprises a first stop element (2/3, 42/43), and the forming unit (8,15,41,43) includes, in addition to the stop element (2/3, 42/43, 44/45) as the first stop element (2/3, 42/43), at least one second stop element (44/45) and, in addition to the forming element (8,15,41,43) comprises a first forming element (8,41), and in addition to the first forming element includes at least one second forming element (15), which are arranged such that the connection conductor (11) is adapted to be arranged between the first (2/3, 42/43) and the second stop elements (44/45) and between the first and the second forming elements (8,15,41,43).
Regarding to claim 3, Wehr discloses the first and the second forming elements (8,15,41,43) are displaceable relative to the first and the second stop elements (2/3, 42/43, 44/45) using the forming element displacement unit such that, by the displacement of the first forming element, the connection conductor (11) is adapted to be bent in a first bending direction and, by the displacement of the second forming element, the connection conductor (11) is adapted to be bent in a second bending direction, wherein the first and second bending directions are different from each other (see Figs. 1 and 8).
Regarding to claim 4, Wehr discloses the first and the second forming elements (8,15,41,43) are arranged on a common forming element carrier (4/5, see Fig. 1).
	Regarding to claim 5, Wehr discloses the advancing unit (not shown, that push the conductor 1, in direction 63, see Fig. 10) is positioned in front of or behind the forming unit in an advancing direction of the connection conductor (11 in Fig. 1)
Regarding to claim 6, Wehr discloses the forming element (8,15,41,43) is displaceable by the forming-element displacement unit in a displacement direction that encloses an angle in a range from 45° to 90° with the advancing direction (see Fig. 1).
	Regarding to claims 8-9, Wehr discloses a control unit (not shown) that is connected to the forming-element displacement unit and to the advancing unit and is configured designed such that, using the control unit, an amplitude and a period length are selectively specifiable for a periodic structure of the connection conductor (11) that is adapted to be produced by the processing device, and a position detection unit (not shown) for detecting contacting points of a semiconductor component, and the position detection unit is configured to interact with the control unit so that a shape of the connection conductor that is adapted to be produced by the processing device is specified as a function of detection data of the position detection unit, and at least one of an amplitude, period length, or an offset of the periodic structure is specifiable as a function of the measurement data of the position detection unit (see Pars. 10-11).
Regarding to claim 11, Wehr discloses a method for forming connection conductors, comprising the following method steps: A) arranging of a connection conductor (1) between a stop element (2/3, 42/43, 44/45) and a forming element (8,15,41,43) of a forming unit, B) bending of the connection conductor through displacement of the forming element relative to the stop element (2/3, 42/43, 44/45), and C) moving of the connection conductor (11, in direction 63) relative to the forming unit (see Figs. 1-10).
Regarding to claim 12, Wehr discloses during the bending of the connection conductor (1), there is only minimal or no movement of the connection conductor relative to the forming unit (see Fig. 1).
	Regarding to claim 13, Wehr discloses in processing step B), bending the connection conductor (1) is bent by displacement of the forming element relative to the stop element (2/3) in a first displacement direction (downward, see Figs. 2-3) and, in a processing step D), bending the connection conductor (1) is bent by displacement of another forming element in a second displacement direction (upward, see Figs. 4 and 7-8) relative to a second stop element (14), wherein the first and second displacement direction are different from each other.
Regarding to claim 14, Wehr discloses repeating a sequence of the processing steps of B-C-D-C multiple times with no movement of the connection conductor relative to the forming unit in the processing steps B and D (see Figs. 2-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wehr in view of US 9,698,292 to Storbeck et al.
Wehr do not disclose a semiconductor contacting unit for mechanically and electrically connection a semiconductor component the of one or more connection conductors.  Storbeck et al teach the contacting unit is arranged after the processing device, so that one or more connection conductors (100) processed by the processing device are adapted to be connected to the semiconductor component (902, 906, 1200) mechanically and in an electrically conductive manner (see Figs. 9 and 12).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wehr by utilizing a process of connecting the processed conductor to the semiconductor component as taught by Storbeck et al for compensating the different thermal expansion between the semiconductor components (see Col. 12, lines 17-27)

Allowable Subject Matter
Claims 7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art references cited for their teachings of device and method for forming connection conductor to semiconductor components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/July 14, 2021 		                                           Primary Examiner, Art Unit 3729